PER CURIAM.
This is an appeal by public school officials of Charleston, South Carolina, from an order of the District Court, passed on August 22, 1963, requiring them to admit and enroll as students for the school year beginning September, 1963, eleven Negro children, plaintiffs below. The court directed the appellants to admit these children to the schools where white children residing in the same school zones as the plaintiffs would be permitted to attend. The order further enjoined the School Board not to operate its schools on a i-aeially discriminatory basis or to exact “futile, burdensome or discriminatory administrative procedures” or to use tests on Negroes which are not uniformly applied in assigning students. The School Board was invited to formulate and submit for the court’s approval a plan for complete desegregation of the school system.
The order was passed after appropriate and well-supported findings of fact and a complete exposition of the applicable law and decisions of the Supreme Court of the United States and of this court. Finding ourselves completely in accord, we adopt the District Court’s opinion as our own. 226 F.Supp. 819.
Affirmed.